Order entered September 6, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00607-CV

                              PETER BEASLEY, Appellant

                                             V.

SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER, ET AL.,
                           Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-1 8-05278

                                         ORDER
       Before the Court is appellant’s September 3, 2019 unopposed first motion for extension

of time to file amended brief. We GRANT the motion and ORDER the brief be filed no later

than September 9, 2019.

       Appellant’s first amended motion for emergency temporary orders and verified motion to

recuse remain pending.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE